Case 2:18-cv-00230-MWF-AS Document 58 Filed 01/28/19 Page 1 of 4 Page ID #:691



   1 KELLY M. KLAUS (State Bar No. 161091)
       kelly.klaus@mto.com
   2 ELIZABETH A. KIM (State Bar No. 295277)
       elizabeth.kim@mto.com
   3 MUNGER, TOLLES & OLSON LLP
       350 South Grand Avenue
   4 Fiftieth Floor
       Los Angeles, California 90071-3426
   5 Telephone: (213) 683-9100
       Facsimile: (213) 687-3702
   6
       MICHAEL B. DESANCTIS (admitted pro hac vice)
   7 michael.desanctis@mto.com
       MUNGER, TOLLES & OLSON LLP
   8 1155 F Street N.W., Seventh Floor
       Washington, D.C. 20004-1357
   9 Telephone: (202) 220-1100
       Facsimile: (202) 220-2300
  10
       Attorneys for Plaintiffs
  11

  12                          UNITED STATES DISTRICT COURT
  13           CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  14
       Netflix Studios, LLC; Amazon Content    Case No. 2:18-CV-00230-MWF (AS)
  15 Services, LLC; Columbia Pictures
       Industries, Inc.; Disney Enterprises,   STIPULATION AND [PROPOSED]
  16 Inc.; Paramount Pictures Corporation;     JUDGMENT AND PERMANENT
       Twentieth Century Fox Film              INJUNCTION AGAINST
  17 Corporation; Universal City Studios       DEFENDANTS DRAGON MEDIA
       Productions LLLP; Warner Bros.          INC., PAUL CHRISTOFORO, AND
  18 Entertainment Inc.                        JEFF WILLIAMS
  19                Plaintiffs,
                                               Judge: Hon. Michael W. Fitzgerald
  20         vs.
  21 Dragon Media Inc. d/b/a Dragon Box;
       Paul Christoforo; Jeff Williams.
  22
                    Defendants.
  23

  24

  25

  26

  27

  28
Case 2:18-cv-00230-MWF-AS Document 58 Filed 01/28/19 Page 2 of 4 Page ID #:692



   1        WHEREAS, Plaintiffs Netflix Studios, LLC, Amazon Content Services,
   2 LLC, Columbia Pictures Industries, Inc., Disney Enterprises, Inc., Paramount

   3 Pictures Corporation, Twentieth Century Fox Film Corporation, Universal City

   4 Studios Productions LLLP, and Warner Bros. Entertainment Inc. (collectively,

   5 “Plaintiffs”) filed the above-captioned action asserting claims of copyright

   6 infringement against Defendants Dragon Media, Inc., Paul Christoforo, and Jeff

   7 Williams. (Dkt. No. 1);

   8        WHEREAS, Plaintiffs and Dragon Media Inc. d/b/a Dragon Box, Paul
   9 Christoforo, and Jeff Williams (collectively, “Defendants”) have reached agreement

  10 for resolution of Plaintiffs’ claims against Defendants, the terms and conditions of

  11 which are set forth in a settlement agreement dated January 25, 2019 (the

  12 “Settlement Agreement”); and

  13        WHEREAS, the Parties’ Settlement Agreement is conditioned upon entry by
  14 the Court of a stipulated consent judgment and permanent injunction against

  15 Defendant and the continuing jurisdiction of the Court on the terms and conditions

  16 set forth herein;

  17        THEREFORE, the Parties stipulate and agree that this Court has jurisdiction
  18 to enter a stipulated consent judgment and permanent injunction on the following
  19 terms and conditions and that the Court shall have continuing jurisdiction for

  20 purposes of construction, modification and enforcement of this consent judgment

  21 and permanent injunction and the Parties’ Settlement Agreement, and request that

  22 the Court enter the attached [Proposed] Consent Judgment and Permanent Injunction

  23 Pursuant to Stipulation (“Stipulated Consent Judgment and Permanent Injunction”).

  24

  25        IT IS SO STIPULATED.
  26

  27

  28


                                               -2-
Case 2:18-cv-00230-MWF-AS Document 58 Filed 01/28/19 Page 3 of 4 Page ID #:693




   1 DATED: January28,2019             MUNGER, TOLLES & OLSON LLP

   2

   3
   4

   5

   6

    7
         DATED: January 28, 2019       SHARIF FAUST
    8

    9

   JO                                  By:        Isl Matthew Faust
                                           MATTllEWFAUST
   11
                                       Attorneys for Defendant Jeff Williams
   12
   13

   14

   15

   16

   17

   18

   19

   20
   21

   22

   23
   24
   25
    26

    27

    28


                                             -3-
Case 2:18-cv-00230-MWF-AS Document 58 Filed 01/28/19 Page 4 of 4 Page ID #:694



   1                               FILER’S ATTESTATION
   2        Pursuant to L.R. 5-4.3.4(a)(2), I, Kelly M. Klaus, certify that that all other
   3 signatories listed, and on whose behalf the filing is submitted, concur in this filing’s

   4 content and have authorized this filing.

   5

   6

   7

   8
                                                       /s/ Kelly M. Klaus
   9                                            KELLY M. KLAUS
  10
                                            Attorneys for Plaintiffs

  11

  12

  13

  14

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26

  27

  28


                                                -4-
